BEAUCHAMP, Judge.
The appellant and Tobe Hampton were jointly indicted and tried for robbery. The jury returned a verdict assessing a punishment of eight years ’ in the penitentiary on each of them, from which Zelmon Harris appeals.
The record is before us without bills of exception. The motion for a new trial raises no question for our consideration other than the sufficiency of the evidence. It is set out that the court erred in admitting certain testimony, but we have no bill of exception to the admission of the testimony and the matter is not before.us for consideration.
The motion for new trial also complains that the court did not give an affirmative charge submitting appellant’s defense *29to the jury. In the absence of an exception to this charge, timely filed, it is not presented to this court for consideration. However, no such charge would have been appropriate under the facts.
On the question of the sufficiency of the evidence, the injured party testified positively to a state of facts which, if believed by the jury, amply warrant the conviction and the penalty assessed. Appellant took the witness stand and denied that story, giving his own version of the occurrence. The jury’s finding in the matter precludes our consideration of it.
The judgment of the trial court is affirmed.